766 N.W.2d 283 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edward PINKNEY, Defendant-Appellant.
Docket Nos. 138550. COA No. 286992.
Supreme Court of Michigan.
June 17, 2009.

Order
By order of April 2, 2009, the Berrien Circuit Court was directed to articulate specific reasons for imposing a "24/7 curfew" on the defendant and to file with the Clerk of the Supreme Court a transcript and related documents, if any, within 14 days of the completion of the proceedings on remand. On order of the Court, the transcript having been received, the motion for renewed immediate consideration is GRANTED, and the application for leave to appeal the February 18, 2009 order of the Court of Appeals is. DENIED, because we are not persuaded that the question presented should be reviewed by this Court.